Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 25, 2016                                                                                        Robert P. Young, Jr.,
                                                                                                                Chief Justice

  150789                                                                                              Stephen J. Markman
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         Joan L. Larsen,
            Plaintiff-Appellee,                                                                                      Justices

  v                                                                SC: 150789
                                                                   COA: 315027
                                                                   Wayne CC: 12-010051-FH
  CHARLES JEROME DOUGLAS,
            Defendant-Appellant.

  _________________________________________/

         On March 9, 2016, the Court heard oral argument on the application for leave to
  appeal the August 7, 2014 judgment of the Court of Appeals. On order of the Court, the
  application is again considered, and it is DENIED, because we are not persuaded that the
  questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 25, 2016
           p0511
                                                                              Clerk